Title: From Thomas Jefferson to F. P. Van Berckel, 12 July 1792
From: Jefferson, Thomas
To: Berckel, F. P. van



Sir
Philadelphia July 12. 1792.

I have recommended to the Attorney General of the U.S. to institute such proceedings as he shall think best for establishing the fact complained of in the letter of June 25. which you did me the honor to write me and for punishing the offender according to law, and may with safety assure you that nothing will be omitted on his part to do this. As I am about to be absent some time from Philadelphia, I will ask the favor of you to be so good as to receive the Attorney General’s direct applications for any supplementary information he may have occasion for, and to furnish it to him as far as you shall be able. I have the honor to be with great respect & esteem Sir Your most obedt & most humble servt

Th: Jefferson

